471 So. 2d 195 (1985)
Craig LEE, Appellant,
v.
STATE of Florida, Appellee.
No. 84-2028.
District Court of Appeal of Florida, Fourth District.
June 19, 1985.
Richard L. Jorandby, Public Defender, and Thomas F. Ball, III, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Marlyn J. Altman, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This is an appeal from a sentence entered upon a conditional plea agreement approved by the court. We reverse and remand with directions that the appellant be sentenced in accord with the plea agreement previously entered, without consideration as to the elements of the agreement pertaining to appellant's failure to timely appear for sentencing or to his arrest pending sentencing.
We find no evidence to support a finding that the appellant willfully failed to appear for his sentencing hearing or that he committed another crime while on personal recognizance release pending sentencing. To the contrary, the record reflects only evidence of an accidental car breakdown as the cause of appellant's late appearance for sentencing, and a voluntary dismissal by the state of the charges for which he was arrested and that he claimed arose out of a misunderstanding with his grandfather.
In addition, we question, but do not decide, whether a substantial number of *196 years may constitutionally be added to a defendant's sentence to penalize him for being arrested or upon a finding that there was probable cause for such arrest. We caution trial courts to avoid plea agreements of this nature.
ANSTEAD, C.J., and DELL and WALDEN, JJ., concur.